NEW IBERIA, LA – NYSE-AMEX:TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended December 31, 2011, the first quarter of fiscal year 2012. Earnings for the quarter ended December 31, 2011 amounted to $1.8 million or $0.85 per diluted share, compared to $1.8 million or $0.87 per diluted share for the same quarter in fiscal 2011, a decrease of $0.02 per diluted share, or 2.3%. “We had solid earnings this quarter on top of record EPS for fiscal years 2011, 2010 and 2009,” said Little.We are very pleased that we have been able to post strong and consistent earnings for over three years.The strength of the south Louisiana economy has been a big help in boosting loan growth.” The Company reported the following points of interest: · Average earning assets increased 2.6% or $18.7 million to $738.1 million as compared to the linked quarter. · Total loans increased 3.9% or $24.0 million to $632.6 million at December 31, 2011 as compared to the linked quarter. · SmartGrowth loans increased 1.4% or $6.5 million as compared to the linked quarter and 1.1% or $5.0 million compared to a year ago. SmartGrowth loans now amount to 73.7% of total loans, compared to 77.7% a year ago. · Net charge offs for the quarter amounted to 0.05% of average loans. · SmartGrowth Deposits increased 0.6% over the linked quarter and 6.9% compared to a year ago.SmartGrowth Deposits amounted to 73.3% of total deposits, compared to 72.9% at September 30, 2011 and 70.5% a year ago. · Checking Account Balances increased 4.3% compared to the linked quarter and 6.9% compared to December 31, 2010. · The average yield on all deposits was 0.76% for the quarter compared to 0.77% for the linked quarter and 1.01% a year ago. · Quarterly operating revenue remained stable at $11.5 million, as compared to the previous four quarters. Page 1 of 17 · Tangible book value per share increased to $37.47, an increase of 1.2% or $0.45 for the linked quarter and 6.9% or $2.43 year-over-year. Capital Over the past twelve months, stockholders’ equity increased 6.0% to a record $81.1 million while assets increased 7.9% to a record $813.5 million.The tangible equity ratio at December 31, 2011 has decreased to 9.56% compared to 9.71% a year ago.However, tangible book value per common share has increased to a record $37.47, an increase of 6.9% compared to a year ago.Risk based capital increased to 14.09% compared to 13.79% a year ago; and the equity to asset ratio decreased to 9.97% from 10.15% a year ago. “While we are extremely pleased that we have been able to post record earnings for three consecutive years, we also have been mindful of the possibility that interest rates could rise in the future,” said Little.“To help prepare for that, we currently maintain an asset sensitive position, primarily due to our SmartGrowth Deposits, our Consumer & Commercial Loan portfolios, our long-term advances and the long-term nature of our time deposits.” QUARTERLY COMPARISON Dec ‘11 Sep '11 Jun '11 Mar '11 Dec '10 Stockholders’ Equity (in millions) $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share $ Total Assets (in millions) $ Asset Quality The following tables set forth asset quality ratios and allowance for loan loss activity for each of the past five quarters: Net Charge offs, ALLL, NPAs QUARTERLY COMPARISON Dec ‘11 Sep ‘11 Jun ‘11 Mar ‘11 Dec '10 Net Charge-offs/Average Loans % ALLL*/NPLs % ALLL*/NPAs % ALLL*/Loans % NPAs/Assets % *ALLL figures include specific reserves The following table sets forth the allowance for loan loss activity for each of the past five quarters. Allowance for Loan Loss Provision & Charge-offs QUARTERLY COMPARISON (in 000's) Dec ‘11 Sep '11 Jun '11 Mar '11 Dec '10 Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ Ending ALLL (net of specific reserves) $ Page 2 of 17 The allowance for loan losses was 1.33% of total loans, or $8.4 million, at December 31, 2011 compared to 1.37% of total loans, or $8.3 million at September 30, 2011 and 1.68% of total loans, or $10.0 million at December 31, 2010. Net charge-offs for the quarter were $0.3 million, or 0.05% of average loans, compared to $0.5 million or 0.08% of average loans for the same period a year ago.For the twelve months ended December 31, 2011, net charge offs were $4.7 million or 0.78% of average loans, compared to $1.6 million or 0.27% of loans for the twelve months ended December 31, 2010. Non-performing assets remained relatively the same at $12.4 million, or 1.53% of total assets at December 31, 2011, compared to $12.3 million, or 1.55% of total assets at September 30, 2011 and $17.1 million, or 2.27% of total assets a year ago, primarily due to a small decrease in the portfolio of foreclosed assets, which offset a small increase in non-performing loans. Net Interest Income QUARTERLY COMPARISON (In 000’s) Dec ‘11 Sep ‘11 Jun ‘11 Mar ‘11 Dec '10 Interest Income $ Interest Expense Net Interest Income $ Interest income decreased compared to the linked quarter primarily due to a decrease in the yield on earning assets.Interest expense remained relatively stable compared to the linked quarter. Net Interest Margin and Spread QUARTERLY COMPARISON Dec ‘11 Sep '11 Jun '11 Mar '11 Dec '10 Yield on Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Net interest margin amounted to 4.17% for the three-month period ended December 31, 2011 compared to 4.29% for the three-months ended December 31, 2010.The decrease was primarily due to a decrease in the interest rates earned on loans, primarily newly originated loans, that was only partially offset by a decrease in interest rates paid on deposits and advances. Spread amounted to 3.99% for the three month period ended December 31, 2011, compared to 4.06% for the same period in the previous year.Compared to the same quarter last year, average yield on earnings assets decreased 45 basis points from 5.75% to 5.30%, while average cost of funds decreased 38 basis points from 1.69% to 1.31%. Operating Revenue Operating revenue for the quarter, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $11.5 million, which was identical to the same quarter in 2010. Page 3 of 17 The table below reflects the Company’s operating revenues in millions over the past five quarters: Operating Revenue QUARTERLY COMPARISON (in millions) Dec ‘11 Sep '11 Jun '11 Mar '11 Dec ‘10 Net Interest Income $ Non Interest Income Operating Revenue $ Non Interest Income Non-interest income remained stable at $3.8 million compared to$3.8 million in the linked quarter and down slightly from $4.0 million for the same quarter in 2010.This amounted to 1.88% of average assets for the quarter, compared to 2.01% for the linked quarter and 2.09% a year ago. Non-Interest Income & Expense QUARTERLY COMPARISON (in thousands) Dec ‘11 Sep ‘11 Jun ‘11 Mar '11 Dec '10 Interchange fee Income Other Non-Interest Income Total Non-Interest Income $ Total Non-Interest Income/ Avg. Assets % Non-Interest Expense Non-Interest Expense/Avg. Assets % Non Interest Expense For the quarter, non-interest expense was $8.4 million or 4.21% of average assets, compared to the linked quarter of $7.9 million or 3.99% of average assets, an increase of 7.5%, primarily due to marketing expense and a decrease in values on foreclosed real estate.Compared to the same quarter in fiscal 2010, non-interest expense increased by $0.8 million from $7.6 million to $8.4 million, an increase of 11.4% primarily due to expenses related to compensation, marketing, data processing and charge-offs related to adjustments in values of foreclosed assets. Net Income and Dividends On November 30, 2011, the board of directors declared a $0.36 per share quarterly dividend, its sixty-sixth consecutive.Based on the closing price of the Company’s common stock of $34.10 on that date, the annualized dividend yield was 4.2%.Since 2003, the Company has increased dividends for nine consecutive years. QUARTERLY COMPARISON(In 000’s) Dec ‘11 Sep '11 Jun '11 Mar '11 Dec '10 Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Loans QUARTERLY COMPARISON(In 000,000’s) Dec ‘11 Sep '11 Jun '11 Mar '11 Dec '10 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupiedconforming) Total Loans $ Page 4 of 17 Linked Quarter Comparison.Gross loans receivable increased to $632.6 million at December 31, 2011, from $608.6 million at September 30, 2011, an increase of $24.0 million, or 3.9% compared to the linked quarter, primarily due to an increase in 15-year one-to-four family mortgage loans and adjustable rate mortgage loans.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $466.5 million, or 73.7% of total loans at December 31, 2011, compared to $460.0 million, or 75.6% at September 30, 2011, a three month increase of $6.5 million, or 1.4%. Commercial loan balances at December 31, 2011 amounted to $213.6 million, compared to $209.5 million at September 30, 2011, a three month increase of $4.1 million or 2.0%.Consumer loan balances at December 31, 2011 amounted to $107.4 million, compared to $108.8 million at September 30, 2011, a linked quarter decrease of $1.4 million, or 1.3%. One Year Comparison.Gross loans receivable increased to $632.6 million at December 31, 2011 from $593.7 million at December 31, 2010 a twelve month increase of $38.9 million, or 6.6%.SmartGrowth Loans increased to $466.5 million at December 31, 2011, from $461.5 million at December 31, 2010, a twelve month increase of $5.0 million, or 1.1%. Commercial loan balances at December 31, 2011 amounted to $213.6 million, compared to $208.8 million at December 31, 2010 a twelve month increase of $4.8 million, or 2.3%.Consumer loan balances at December 31, 2011 amounted to $107.4 million, compared to $111.1 million at December 31, 2010 a twelve month decrease of $3.7 million, or 3.3%. Deposits QUARTERLY COMPARISON(In 000,000’s) Dec ‘11 Sep '11 Jun '11 Mar '11 Dec ‘10 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ Linked Quarter Comparison.Total deposits increased to $599.3 million at December 31, 2011, from $598.6 million at September 30, 2011, a linked quarter increase of $0.7 million or 0.1%. The Company’s SmartGrowth Deposit Accounts, consisting of checking accounts, money market accounts, and savings accounts increased $2.8 million to $439.3 million or 0.6% at December 31, 2011, from $436.5 million at September 30, 2011. Checking account balances at December 31, 2011 increased $8.2 million, or 4.3%, to $199.0 million from $190.8 million at September 30, 2011 Page 5 of 17 One Year Comparison. Total deposits increased to $599.3 million at December 31, 2011, from $583.4 million at December 31, 2010, a twelve month increase of $15.9 million, or 2.7%.Total SmartGrowth Deposits increased $28.2 million, or 6.9% from $411.1 million at December 31, 2010 to $439.3 million at December 31, 2011. SmartGrowth Deposits amounted to 73.3% of total deposits as of December 31, 2011 compared to 70.5% at December 31, 2010 Checking account balances have increased 6.9%, or $12.8 million, in the past 12 months from $186.2 million at December 31, 2010 to $199.0 million at December 31, 2011. Checking account balances at December 31, 2011 accounted for 33.2% of total deposits compared to 32.0% at December 31, 2010. Teche Holding Company is the parent company of Teche Federal Bank, which operates nineteen offices in South Louisiana and serves over 60,000 customers.Teche Federal Bank is the fourth largest publicly owned bank based in Louisiana with over $813 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE AMEX. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Page 6 of 17 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) THREE MONTHS ENDED Dec. Sep. Jun. Mar. Dec. Condensed Statements of Income Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income $ 1,513 $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income Plus Amortization of core deposit intangibles, net of related income taxes 2 2 3 2 3 Net Income, as adjusted $ Page 7 of 17 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Balance Sheet (UNAUDITED) (Dollars in Thousands Except Share Data) Dec. 2011 Sep. 2011 Jun. Mar. 2011 Dec. SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Shares Outstanding (in thousands) Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ Page 8 of 17 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Annual Balance Sheet (UNAUDITED) (Dollars in Thousands Except Share Data) Dec. 2011 Dec. 2010 Dec. 2009 Dec. 2008 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % Shares Outstanding (in thousands) (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ Page 9 of 17 Quarter-End Loan Data Total Net Charge- Net Charge- 90 Days + 90 Days + December 31, 2011 Loans Offs Offs Non Accrual Non Accrual Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction $ $ % $ % Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) 20 % 75 % All Other Secured by First Liens $ $ % $ % Secured by Junior Liens % % Multifamily (5+ Dwelling Units) 45 % % Nonresidential Property (Except Land) % % Land % % Consumer % % Commercial % % Subtotal – Real Estate Loans $ $ % $ 1.9% % Non-Real Estate Loans: Commercial Loans $ $ % $ % Consumer Loans: Loans on Deposits % 39 % Auto Loans % 22 % Mobile Home Loans 55 % % Other 2 % % Subtotal – Non Real Estate Loans $ $ 57 % $ % Gross Loans $ $ % $ % Non-accruals $ 90 + Days Past Due OREO & Foreclosed Nonperforming Assets (Net) $ Performing TDRs Page 10 of 17 Quarter-End Loan Data Total Net Charge- Net Charge- 90 Days + 90 Days + September 30, 2011 Loans Offs Offs Non Accrual Non Accrual Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction $ $ % $ % Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) % % All Other Secured by First Liens 25 % % Secured by Junior Liens 60 % 5 % Multifamily (5+ Dwelling Units) % % Nonresidential Property (Except Land) % % Land % % Consumer 7 % % Commercial % % Subtotal – Real Estate Loans $ $ % $ % Non-Real Estate Loans: Commercial Loans $ (1
